      Case 2:16-cv-15857-BWA-DMD Document 38 Filed 02/08/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

                                       *                   CASE NO. 2:16-cv-15857
 LOURDES T. ARCHBOLD-GARRETT           *
 WIFE OF/AND DAVID L. GARRETT          *                   JUDGE ASHE
                                       *                   (Sect. M)
 VERSUS                                *
                                       *                   MAGISTRATE MEERVELD
 THE CITY OF NEW ORLEANS, ET AL.       *                   (Div. 3)
 * * * * * * * * * * * * * * * * * * * *
 *

                          ANSWER TO PLAINTIFF’S COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes Defendant, the City of New

Orleans, and in answer to Petitioner’s Complaint respectfully represents:

                                                      1.

        The allegations set forth in Paragraph 1 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      2.

        The allegations set forth in Paragraph 2 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      3.

        The allegations set forth in Paragraph 3 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      4.

        The allegations set forth in Paragraph 4 of Plaintiff’s Complaint are denied except to admit

that the City of New Orleans is a political subdivision of the state of Louisiana and is made

defendant herein.
      Case 2:16-cv-15857-BWA-DMD Document 38 Filed 02/08/19 Page 2 of 3



                                                      5.

        The allegations set forth in Paragraph 5 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      6.

        The allegations set forth in Paragraph 6 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      7.

        The allegations set forth in Paragraph 7 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      8.

        The allegations set forth in Paragraph 8 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                      9.

        The allegations set forth in Paragraph 9 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  10.

        The allegations set forth in Paragraph 10 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  11.

        The allegations set forth in Paragraph 11 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  12.

        The allegations set forth in Paragraph 12 of Plaintiff’s Complaint are denied for lack of
      Case 2:16-cv-15857-BWA-DMD Document 38 Filed 02/08/19 Page 3 of 3



sufficient information to justify a belief therein.

                                                  13.

        The allegations set forth in Paragraph 13 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  14.

        The allegations set forth in Paragraph 14 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  15.

        The allegations set forth in Paragraph 15 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  16.

        The allegations set forth in Paragraph 16 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  17.

        The allegations set forth in Prayer paragraph of Plaintiff’s Complaint are denied.

                                                Respectfully submitted,


                                                /s/ Corwin St. Raymond _
                                                CORWIN ST. RAYMOND, LSB#31330
                                                DEPUTY CITY ATTORNEY
                                                CHURITA H. HANSELL, LSB# 25694
                                                CHIEF DEPUTY CITY ATTORNEY
                                                DONESIA D. TURNER, LSB #23338
                                                SENIOR CHIEF DEPUTY CITY ATTORNEY
                                                SUNNI J. LEBEOUF, LSB#28633
                                                CITY ATTORNEY
                                                1300 Perdido Street, Ste. 5E03
                                                New Orleans, Louisiana 70112
                                                Telephone: 504-658-9920
                                                Facsimile: 504-658-9868
